Citation Nr: 1139099	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  06-33 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of recurrent dermatofibrosarcoma protuberance (DFSP).

2.  Entitlement to a rating in excess of 10 percent for scarring associated with DFSP.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2006.  In December 2008,  the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  The appeal was remanded in April 2009.

The issue of entitlement to service connection for left ulnar nerve neuropathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


FINDINGS OF FACT

1.  Throughout the appeal period, recurrent DFSP has been manifested by "moderately severe" muscle injury, including mild loss of muscle strength, loss of muscle mass of the latissimus dorsi, with recurrent hematoma.

2.  Throughout the appeal period, DFSP residuals have included limitation of motion of motion of the left shoulder to approximately the shoulder level, symptoms which are entirely separate from the muscle injury rating.   

3.  A post-surgical scar is superficial and painful, but not unstable or deep.

4.  The schedular criteria are adequate.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a rating in excess of 20 percent for post-surgical residuals of DFSP, to include resection from the left latissimus dorsi, Muscle Group II, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.55, 4.56, 4.73, Diagnostic Code 5302 (2011).  

2.  Throughout the appeal period, the criteria for a separate 20 percent evaluation, but no higher, for limitation of motion of the left shoulder, residual of DFSP, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).   

3.  Throughout the appeal period, the criteria for a rating in excess of 10 percent rating for a scar, residual of DFSP, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 7804 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in July 2008, the RO advised the claimant of the information necessary to substantiate the claims on appeal, and of his and VA's respective obligations for obtaining specified different types of evidence.  

He was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, or statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  This notice was in accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); other notice requirements mandated by that decision were found to be beyond the scope of notice required by the VCAA in a Federal Circuit Court decision which vacated that decision.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the Federal Circuit Court held that that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life."  He was also provided with information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although this letter was not sent until after the initial adjudication of the claim, it was followed by readjudication and the issuance of a supplemental statement of the case in March 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's VA and service treatment records have been obtained, as have other treatment records adequately identified by the Veteran.  VA examinations were provided in January 2005, November 2006, August 2009, September 2009, and January 2011; those examinations describe the disabilities in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorder since this last evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Ratings

Service connection for dermatofibrosarcoma protuberance (DFSP) was granted by a September 2004 rating decision, as secondary to herbicide exposure in Vietnam, effective in June 2004, the date the Veteran's claim was received.  At that time, he was assigned a 100 percent evaluation, pursuant to diagnostic code 7818, which provides for a 100 percent evaluation for skin malignancy requiring therapy comparable to that used for systemic malignancies, i.e., systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, with a mandatory VA examination six months following the antineoplastic treatment.  38 C.F.R. § 4.118, Code 7818, Note (2011).

In this case, the Veteran underwent a radical resection of the DFSP of the left back in June 2004, after close margins had been found after surgery in April 2004 (hospital reports of the June 2004 surgery refer to the right back, but it is clear from medical records of surgery in April 2004, as well as examinations after the surgery, that it was the left back area that was involved).  The surgery involved a wide resection of the latissimus dorsi muscle.  There was a 26 x 11.5 x 2.5 cm ellipse of soft tissue with a 26 x 6.5 ellipse of skin.  

A VA examination was provided in January 2005, without review of the claims file.  It was noted that the Veteran had a histiosarcoma of the skin and muscle on the left posterior thoracic area found in June 2004.  The Veteran said that he had periods of flare-up about once a month of the muscle surrounding the incision site, with pain and burning and itching.  The examiner stated that the muscles injured were the latissimus dorsi, possibly the rhomboids as well as sartorius anterior and trapezius.  On examination, there was a scar 31 cm long x .25 cm wide that drew obliquely from the border of the left scapula approximately around the level of T7 or T8.  He had pain and tenderness along the surgical scar, which was well healed with no drainage, redness or warmth.  There were no adhesions.  There was no tendon, bone, joint, or nerve damage.  There seemed to be minimal muscle loss along the edges of the scar, possibly latissimus dorsi.  There was no muscle herniation or joint function that was affected.  He was diagnosed as having partial loss of function due to latissimus dorsi muscle secondary to resection of the tumor.  

Based on this examination, the RO, in June 2005, proposed to reduce the evaluation for DFSP to 30 percent, consisting of 10 percent for the scar and 20 percent based on muscle damage.  The rating action reducing the evaluation taken in February 2006, effective in May 2006, and resulted in the assignment of a 20 percent rating under diagnostic code 5201-5302, and a 10 percent rating under 7818-7804.  The Veteran appealed this determination, stating that he felt that the rating should remain at 100 percent, because he was still under the care of his doctor for the condition.  

In November 2006, the Veteran's surgeon, S. Singer, M.D., wrote that he agreed with VA's assessment that there was about 20 percent damage to the latissimus dorsi and about 10 percent for the painful scar.  He said it was more likely as well that the trapezius muscle might be affected negatively from the surgery, by further slightly reducing his range of motion and giving him occasional pain, as well as limiting his activity some.  

Another VA examination was provided in November 2006, again with no claims file review.  On examination, there was tenderness in the trapezius area with palpation.  There was tenderness to palpation over the surgical scar, as well as edema.  There was no drainage and it was well healed.  Muscle strength of the upper extremities was 5/5 in shoulder abduction.  Range of motion in the left upper extremity showed forward flexion and abduction to 95 degrees.  There seemed to be some muscle loss along the edges of the scar, possibly of the latissimus dorsi.  The examiner concluded that the Veteran had partial loss of function of the latissimus dorsi due to tumor resection.  The serratus anterior muscle, rhomboids, and trapezius appeared to be intact.  Tenderness in the left upper trapezius area was possibly secondary to a trigger point. 

VA treatment records show that in beginning in April 2007, the Veteran has been followed for recurrent hematomas at the excision site.  When seen initially, he said these had recurred since the surgery, and had been drained by his previous doctor.  He was found to have a fluid filled pocket in the back, which was becoming uncomfortable.  In May 2007, the hematoma was drained with 60cc of dark red blood aspirated.  In September 2007, the Veteran said that fluid had again reaccumulated at the site.  There was tenderness, but no erythema or warmth on examination.  A computerized tomography (CT) scan in October 2007 showed a 8 x 9 x 4 cm fluid collection in the left posterior lateral aspect of the chest wall, which caused itching and discomfort.  After that, he the hematoma was monitored.  A CT scan in June 2008 showed no change but the hematoma was still present.  In July 2008, 20 cc of dark blood was evacuated.  About a week later, an additional 60 cc of dark blood was evacuated; no further fluid could be evacuated and there was no palpable fluctuant mass.  In September 2008, he again underwent evacuation of the hematoma, with a drain placement.  When seen for followup and drain removal, there was tenderness, fluctuance, erythema, and edema.  

On a VA examination of scar in August 2009, it was noted that the Veteran had regular hematomas which were drained by the VA every six months.  He had a hard time moving his left arm above the shoulder since the surgery.  On examination, there was a 43 cm linear scar, with slight tenderness to palpation of the lateral end.  Texture of the skin was normal, without signs of ulceration or breakdown.  The scar was superficial, but there was a hematoma that was elevating the scar.  The examiner concluded that the scar did not affect the Veteran's activities of daily living, but affected him occupationally in that he felt a burning sensation if he needed to sit down for a prolonged period.  On an addendum in June 2010, it was noted that a CT scan had shown some fluid collection 8 x 9 x 4 cm, which corresponded to the amount of tissue that was removed from he sarcoma.  

On a VA examination in September 2009, the Veteran stated that he had pain with increased with range of motion, overhead activities, and heavy lifting.  He said he could not swim or exercise, or do heavy lifting on the left side.  Forward flexion and abduction were to 90 degrees, with the right hand used to support the left scar and shoulder.  Muscle strength in the let shoulder was 4+/5 secondary to pain.  The Veteran had left shoulder and chest wall pain and fatigue on repetitive motion.  There was no lack of endurance weakness, or incoordination noted after repetitive sue.  He had no flare-ups.  He was diagnosed as having right shoulder myofascial pain syndrome with limitation of motion, especially flexion and abduction, due to left chest wall pain.  On review of the claims filed the left shoulder pain syndrome asd secondary to the chest wall scar pain.  

On a VA examination in January 2011, the Veteran complained of pain in the area of the scar with flare-ups caused by any movement.  He said his muscle pain was limited by decrease range of motion in the left shoulder, as well as fatigue.  He said that he was unable to fully use his left upper extremity due to pain in his shoulder and left latissimus dorsi muscle, which included pain with overhead activities, heavy lifting, driving, swimming, and sports activities.  On examination, he had an oblique scar which measured 12 cm by 30 cm.  It was clean dry and intact, but with superficial swelling present and was very sensitive to touch and painful.  There was some adhesion and some deformity to the back of the Veteran due to herniation of the muscle.  Active range of motion was to 100 degrees of abduction and flexion, with severe and sharp pain.  Muscle strength was 4+/5 in the left shoulder due to pain.  On repetitive range of motion of the left shoulder, the Veteran was very cautious due to the pain and fatigue.  There was no incoordination or lack of endurance present after repetitive use.  The Veteran was diagnosed as having myofascial pain syndrome including the left mid back wall including partial loss of latissimus dorsi muscle after tumor resection, and chronic left shoulder pain due to scar in the latissimus dorsi following surgical resections.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

DFSP

As noted above, the Veteran was assigned a 20 percent rating for DFSP residuals, other than the scar, under diagnostic code 5201-5302.

Diagnostic code 5302 pertains to muscle injury, involving Muscle Group II.  Muscle injuries are classified into four general categories; slight, moderate, moderately severe, and severe.  The factors considered in evaluating the severity of a muscle injury are the velocity, trajectory and size of the missile which inflicted the wounds; the extent of the initial injury and duration of the hospitalization; the therapeutic measures required to treat the disability; and the current objective findings, such as evidence of damage to muscles, nerves and bones which results in pain, weakness, limited or excessive motion, shortening of extremities, scarring or loss of sensation.  38 C.F.R. § 4.56.  

In this case, the "injury" was a surgical procedure to remove a neoplasm; hence, the criteria addressing the severity of a gunshot or other missile wound to the muscle are not applicable.  

"Slight" disability of muscles contemplates healing with good functional results.  There are no cardinal signs or symptoms of muscle disability, minimal scar, and no evidence of fascial defect, atrophy, or impaired tonus.  There is no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

"Moderate" disability of the muscles is shown by consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after use which affects the particular functions controlled by the injured muscles.  Objective findings include small or linear entrance and (if present) exit scars which indicate a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles is shown by consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

"Severe" disability consists of ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements in comparison to the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56.  If present, the following are also signs of severe muscle disability:  (1) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (2) adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where the bone is normally protected by muscle; (3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscle groups not in the tract of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

The functions of Muscle Group II are depression of the arm from vertical overhead to hanging at side; downward rotation of scapula; and the pectoralis major II and latissimus dorsi and teres major acting with Group III in forward and backward swing of the arm.  The muscles involved include the pectoralis major II (costosternal); latissimus dorsi and teres major; pectoralis minor; and rhomboid.  Concerning injury to the non-dominant side, a slight injury warrants a noncompensable (zero percent) rating.  A moderate or moderately severe injury is rated as 20 percent disabling.  A severe injury is evaluated as 30 percent disabling.

The RO stated, in assigning the 20 percent rating, that the disability reflected "moderate" muscle impairment.  

Due to the surgical loss of muscle substance, and mildly decreased strength of 4+/5 shown on the VA examination in January 2011, the Board finds that the Veteran's latissimus dorsi muscle injury under diagnostic code 5302 more closely approximates "moderately severe," rather than "moderate," especially when considered in light of the recurrent hematomas which have resulted in pain as well as visible elevation of the skin, and have required recurrent evacuation.  In addition, the most recent examination indicated some deformity of the back due to herniation of the muscle.  Because the Veteran is right-handed, however, the extremity affected is the non-dominant extremity, and, therefore, a higher rating is not warranted, as both "moderate" and "moderately severe" injury warrant a 20 percent rating.  

"Severe" muscle injury is not demonstrated, because muscle strength has been shown to be no worse than 4+/5, and there is no other evidence indicating severe muscle impairment, notwithstanding symptoms such as the hematoma and, more recently, evidence of some deformity due to herniation of muscles; at that time, the Veteran still had muscle strength of 4+/5.    

The RO assigned the 20 percent rating under a combined rating code of 5201-5302.  The Board, however, finds that these rating codes affect different functions.  Separate ratings may be assigned for symptoms, such as scars, which are not "duplicative of or overlapping with the symptomatology" of the underlying condition.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet.App. 259, 262 (1994).  In this regard, diagnostic code 5201 pertains to limitation of motion of the arm, in particular, limitation of motion of the arm is rated 20 percent when limited to the shoulder level.  When limited to a point midway between the side and shoulder level, a 20 percent rating is warranted if involving the minor arm, and a 30 percent rating is applicable for the major arm.  For limitation of motion to 25 degrees from the side, 30 percent and 40 percent ratings are warranted for the minor and major arms, respectively.  38 C.F.R. § 4.71a, Code 5201.

As noted above, however, Muscle Group II, which includes the latissimus dorsi, affects the function of depression of the arm from vertical overhead to hanging at side, as well as, with Group III, forward and backward swing of the arm.  The function of elevation arm above the shoulder is included in Muscle Group I, which includes the trapezius.  38 C.F.R. § 4.73, Code 5301.  

The Veteran has demonstrated limitation of motion in the left shoulder.  On the January 2011 VA examination, forward flexion and abduction were to 100 degrees, with severe and sharp pain at the area of the scar and swelling.  These movements were to 95 degrees in 2006 and to 90 degrees in 2009.  These findings more closely approximate the criteria for a 20 percent rating under diagnostic code 5201, based on limitation of motion at the shoulder level.  Because this is not a function contemplated by diagnostic code 5302, the criteria are not overlapping.  Indeed, there is some evidence indicating that the function of the trapezius muscle, in Muscle Group I, has been affected by the surgery, although the trapezius was not directly involved in the surgery.  This evidence, however, has been disputed, and, in any event, there is no evidence of severe muscle injury, which would be required for a rating of 30 percent, higher than that provided under diagnostic code 5201 for limitation of motion to the shoulder level.  Therefore, the Board finds that rating the limitation of motion under diagnostic code 5201 is more appropriate, as it more accurately identifies the disability, and provides for a higher rating.

Factors affecting functional impairment, such as pain on motion, weakened movement, excess fatigability, lost endurance, swelling, or incoordination, must also be considered, in evaluating a disability based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45 (2004), DeLuca v. Brown, 8 Vet. App. 202 (1995).  These factors have been taken into consideration in determining that a 20 percent rating is warranted, despite the Veteran's range of motion to more than shoulder level on most occasions.  The evidence does not show any further limitation of function.  In this regard, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," 38 C.F.R. § 4.40, in order to constitute functional loss.  Id.  

In sum, the Board finds that although the criteria for a "moderately severe" muscle injury involving Muscle Group II have been met, the rating remains at 20 percent.  This includes the Veteran's symptoms of loss of muscle mass of the latissimus dorsi muscle, with accompanying pain and slight weakness in the left shoulder, as well as the recurrent hematomas in the area of the loss of muscle mass, and the more recent deformity and herniation, which have not been shown to result in additional muscle impairment beyond the moderately severe level.  The criteria for a separate 20 percent rating based on limitation of motion of the left arm to approximately the shoulder level have been met, as this symptom is not contemplated by diagnostic code 5302.  Moreover, the symptoms have been present throughout the appeal period.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b) ; see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Scar

The Veteran has been granted a separate 10 percent rating for his tender, painful scar, which is a post-surgical residual of DFSP.  

The Board notes that diagnostic codes 7800-7805 were revised, effective October 23, 2008.  See 38 C.F.R. § 4.118  , DC 7800 to 7805.  The October 2008 revisions, however, are only applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim prior to this date.  Given that the temporal reach of the October 23, 2008 amendment is prescribed, the amended criteria are inapplicable to the current claim.  See VAOPGCPREC 7-03 (2003).  Therefore, rating criteria effective August 30, 2002 through October 22, 2008 are for exclusive consideration in the instant appeal.  

Under the applicable criteria, a scar that is deep or causes limitation of motion warrants a 10 percent rating if covering an area exceeding 6 square inches (39 sq. cm), a 20 percent evaluation if covering areas exceeding 12 square inches (77 sq. cm), a 30 percent evaluation if covering areas exceeding 72 square inches (465 sq. cm), and a 40 percent evaluation if covering an area exceeding 144 square inches (929 sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

The most recent examination in January 2011 noted that the Veteran's scar measured 30 cm by 12 cm, which is 360 sq. cm.  The scar, however, has been determined to be superficial, according to the 2009 VA examination, and, hence, not deep.  See 38 C.F.R. § 4.118, diagnostic code 7801, Note (2) (a deep scar is one associated with underling soft tissue damage); diagnostic code 7802, Note (2) (a superficial scar is one not associated with underlying soft tissue damage) (2008).  

Scars that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118 , Diagnostic Code 7802.  A 10 percent rating may be assigned for scars which are superficial and unstable, meaning that there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118 , Diagnostic Code 7803 (2008).  A 10 percent rating is assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118 , Diagnostic Code 7804 (2008).

The Veteran has been assigned a 10 percent rating for his painful scar, under diagnostic code 7804.  The scar is not 929 sq. cm in size or greater, nor is it unstable.  Accordingly, a higher or separate rating based on the Veteran's scar is not warranted.  In this regard, the limitation of motion has been rated under diagnostic code 5201, which provides for a higher rating than the Veteran's symptoms would warrant based on the scar alone.  Likewise, the loss of muscle mass, which is associated with the surgery and not the scar, warrants a higher rating when based on muscle injury.  The remaining symptom, a tender, painful scar, warrants a 10 percent rating, but the rating schedule does not provide for a higher rating based on such symptomatology.  

In sum, the preponderance of the evidence is against a higher rating for a tender painful scar; all other symptoms associated with the DFSP are rated based on muscle injury and limitation of motion, and cannot, without duplication, be rated based on scarring.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

Extraschedular criteria

The Veteran states that his residual DFSP symptoms have caused him problems in his business, in that he cannot sit for long periods of time, nor lift heavy objects.  He has an art gallery, and he is unable to hang or move pictures around without intense pain.  Thus, the Board must address the question of whether to refer the case for an extraschedular rating.  See Barringer v. Peak, 22 Vet. App. 242 (2008).  In this regard, the standard of marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-step analysis which provides additional guidance in determining whether referral for extraschedular consideration is appropriate.  According to Thun, the initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In addressing the first step, the Board finds that the Veteran's DFSP residuals are contemplated by the rating schedule, which provides for higher evaluations for latissimus dorsi muscle injury and shoulder disorders.  Although his recurrent hematoma is not specifically included in the diagnostic criteria, the Board has considered the symptoms in rating the muscle injury as moderately severe.  There is no symptomatology pertaining to the injury which the Board has not considered in its evaluation.  Therefore, the ratings are adequate, and referral for extraschedular consideration is not required.    

Because the schedular criteria are adequate, it is not necessary to proceed to the second step, a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  Moreover, inasmuch as the schedular criteria are adequate, referral for extraschedular consideration is not appropriate in this case.  


ORDER

A rating in excess of 20 percent for DFSP, with residual muscle injury of Muscle Group II, is denied.

A separate 20 percent rating for residuals of DFSP, with limitation of motion to the shoulder level, is granted.  

A rating in excess of 10 percent for scar, residual of DFSP, is denied.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


